Exhibit 10.24

 

2003 NEUBERGER BERMAN INC.

 

ANNUAL INCENTIVE PLAN

 

ARTICLE I.

 

PURPOSES

 

The purposes of the 2003 Neuberger Berman Inc. Annual Incentive Plan (the
“Plan”) are to enable the Company and its Subsidiaries to attract, retain,
motivate and reward the best qualified executive officers and key employees by
providing them with the opportunity to earn competitive compensation directly
linked to the Company’s performance.

 

ARTICLE II.

 

DEFINITIONS

 

2.1.    Definitions.    Unless the context requires otherwise, or otherwise
defined in this Plan, capitalized terms used herein shall have the respective
meanings set forth below:

 

“Board” shall mean the Board of Directors of the Company.

 

“Change in Control” means the occurrence of any of the following events:

 

  (a)   the members of the Board at the beginning of any consecutive twenty-four
calendar month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board,
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such twenty four calendar month period other than as a result of a
proxy contest, or any agreement arising out of an actual or threatened proxy
contest, shall be treated as an Incumbent Director; or

 

  (b)   any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Act”), but excluding the Company, any Subsidiary or any employee benefit plan
of the Company or any Subsidiary becomes the “beneficial owner” (as defined in
Rule 13(d)-3 under the Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities; or

 

  (c)   the stockholders of the Company shall approve a definitive agreement (i)
for the merger or other business combination of the Company with or into another
corporation, a majority of the directors of which were not directors of the
Company immediately prior to the merger and in which the stockholders of the
Company immediately prior to the effective date of such merger own a percentage
of the voting power in such corporation that is less than one-half of the
percentage of the voting power they owned in the Company immediately prior to
such transaction or (ii) for the sale or other disposition of all or
substantially all of the assets of the Company to any other entity; provided, in
each case, that such transaction shall have been consummated; or

 

  (d)   the purchase of Common Stock pursuant to any tender or exchange offer
made by any “person,” including a “group” (as such terms are used in Sections
13(d) and 14(d)(2) of the Act), other than the Company, any Subsidiary, or an
employee benefit plan of the Company or any Subsidiary, for 50% or more of the
Common Stock of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code.



--------------------------------------------------------------------------------

 

“Committee” means the Compensation Committee of the Board.

 

“Company” shall mean Neuberger Berman Inc.

 

“Covered Employee” shall have the meaning set forth in Section 162(m).

 

“Participant” shall mean (i) each executive officer of the Company and (ii) each
other key employee of the Company or a Subsidiary whom the Committee designates
as a participant under the Plan.

 

“Performance Period” shall mean each fiscal year or multi-year cycle as
determined by the Committee.

 

“Plan” shall mean the 2003 Neuberger Berman Inc. Annual Incentive Plan, as set
forth herein and as may be amended from time to time.

 

“Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of 1986,
as amended, and any regulations promulgated thereunder (including any proposed
regulations).

 

“Subsidiary” shall mean any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the voting power of all classes of
stock entitled to vote and any other business organization, regardless of form,
in which the Company possesses directly or indirectly 50% or more of the total
combined equity interests in such organization.

 

2.2.    Gender and Number.    Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

 

ARTICLE III.

 

ADMINISTRATION

 

The Committee shall administer and interpret the Plan, provided that, in no
event, shall the Plan be interpreted in a manner which would cause any award
intended to be qualified as performance-based compensation under Section 162(m)
to fail to so qualify. The Committee shall establish the performance objectives
for any Performance Period in accordance with Section 4 and certify whether and
to what extent such performance objectives have been obtained. Any determination
made by the Committee under the Plan shall be final and conclusive. The
Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the Plan and may rely upon any opinion
received from any such counsel or consultant or agent and any computation
received from such consultant or agent. All expenses incurred in the
administration of the Plan, including, without limitation, for the engagement of
any counsel, consultant or agent, shall be paid by the Company. No member or
former member of the Board or the Committee shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan other than as a result of such individual’s willful misconduct. The
Committee may delegate its authority under this Plan; provided that the
Committee shall in no event delegate its authority with respect to the
compensation of the Chief Executive Officer of the Company, the four most highly
compensated executive officers (as determined under Section 162(m) and
regulations thereunder) of the Company and any other individual whose
compensation the Board or Committee reasonably believes may become subject to
Section 162(m).

 

ARTICLE IV.

 

BONUSES

 

4.1.    Performance Criteria.    Within 90 days after each Performance Period
begins (or such other date as may be required or permitted under Section
162(m)), the Committee shall establish the performance objective or

 

2



--------------------------------------------------------------------------------

objectives that must be satisfied in order for a Participant to receive a bonus
for such Performance Period. Any such performance objectives will be based upon
the relative or comparative achievement of one or more of the following
criteria, as determined by the Committee: (i) earnings per share growth; (ii)
growth in the Company’s revenue; (iii) growth in the Company’s assets under
management; and (iv) relative investment and/or financial performance versus a
peer group of companies.

 

4.2.    Target Incentive Bonuses.    Within 90 days after each Performance
Period begins (or such other date as may be required or permitted under Section
162(m)), the Committee shall establish target incentive bonuses for individual
Participants.

 

4.3.    Maximum Amount Payable.    As soon as practicable after the Performance
Period ends, the Committee shall determine (i) whether and to what extent any of
the performance objectives established for the relevant Performance Period under
Section 4.1 have been satisfied and (ii) for each Participant who is employed by
the Company or one of its Subsidiaries on the last day of the Performance Period
for which the bonus is payable, the actual bonus to which such Participant shall
be entitled, taking into consideration the extent to which the performance
objectives have been met and such other factors as the Committee may deem
appropriate. Any provision of this Plan notwithstanding, in no event shall any
Participant receive a bonus in respect of any fiscal year of the Company in
excess of $5 million.

 

4.4.    Negative Discretion.    Notwithstanding anything else contained in
Section 4.3 to the contrary, the Committee shall have the right, in its absolute
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under Section 4.3 based on individual performance or any other
factors that the Committee, in its discretion, shall deem appropriate and (ii)
to establish rules or procedures that have the effect of limiting the amount
payable to each Participant to an amount that is less than the maximum amount
otherwise authorized under Section 4.3.

 

4.5.    Death or Disability.    If a Participant dies or becomes disabled prior
to the last day of the Performance Period for which the bonus is payable, such
Participant may receive an annual bonus equal to the maximum bonus payable to
such Participant under the preceding sentence multiplied by a fraction, the
numerator of which is the number of days that have elapsed during the
Performance Period in which the Participant’s death or disability occurs prior
to and including the date of the Participant’s death or disability and the
denominator of which is the total number of days in the Performance Period or
such other amount as the Committee may deem appropriate.

 

4.6.    Change in Control.    In the event of a Change in Control, the Board (as
constituted immediately prior to the Change in Control) shall, in its sole
discretion, determine whether and to what extent the Performance Criteria have
been met for the year in which the Change in Control occurs.

 

ARTICLE V.

 

PAYMENT

 

5.1.    In General.    Except as otherwise provided hereunder, payment of any
bonus amount determined under Article 4 shall be made to each Participant as
soon as practicable after the Committee certifies that one or more of the
applicable performance objectives have been attained or, in the case of any
bonus payable under the provisions of Section 4.4, after the Committee
determines the amount of any such bonus.

 

5.2.    Form of Payment.    The Committee shall determine whether any bonus
payable under this Plan is payable in cash, or in restricted stock or options
(of equivalent value) awarded under the 1999 Neuberger Berman Inc. Long-Term
Incentive Plan (as amended from time to time), or any combination thereof.

 

3



--------------------------------------------------------------------------------

 

ARTICLE VI.

 

GENERAL PROVISIONS

 

6.1.    Effectiveness of the Plan.    The Plan shall be effective with respect
to calendar years beginning on or after January 1, 2003 and ending on or before
December 31, 2007, unless the term hereof is extended by action of the Board,
provided, however, that no such extension shall be effective without approval by
the shareholders of the Company to the extent necessary to continue to qualify
the amounts payable hereunder to Covered Employees as performance-based
compensation under Section 162(m).

 

6.2.    Amendment and Termination.    Notwithstanding Section 6.1, the Board or
the Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided, however, that no such amendment, suspension, discontinuance or
termination shall adversely affect the rights of any Participant in respect of
any calendar year which has already commenced and no such action shall be
effective without approval by the shareholders of the Company to the extent
necessary to continue to qualify the amounts payable hereunder to Covered
Employees as under Section 162(m).

 

6.3.    Designation of Beneficiary.    Each Participant may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments which may be made following the
Participant’s death. Such designation may be changed or canceled at any time
without the consent of any such beneficiary. Any such designation, change or
cancellation must be made in a form approved by the Committee and shall not be
effective until received by the Committee. If no beneficiary has been named, or
the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no spouse
survives the Participant, the Participant’s estate. If a Participant designates
more than one beneficiary, the rights of such beneficiaries shall be payable in
equal shares, unless the Participant has designated otherwise.

 

6.4.    No Right of Continued Employment.    Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company or any of its Subsidiaries.

 

6.5.    No Limitation on Corporate Actions.    Nothing contained in the Plan
shall be construed to prevent the Company or any Subsidiary from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on any awards
made under the Plan. No employee, beneficiary or other person shall have any
claim against the Company or any Subsidiary as a result of any such action.

 

6.6.    Nonalienation of Benefits.    Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to (i) a corporation which acquires all or substantially all of the Company’s
assets or (ii) any corporation into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s beneficiaries, heirs, executors,
administrators or successors in interest.

 

6.7.    Withholding.    Any amount payable to a Participant or a beneficiary
under this Plan shall be subject to any applicable United States federal, state
and local or non-United States income and employment taxes and any other amounts
that the Company or a Subsidiary is required at law to deduct and withhold from
such payment.

 

6.8.    Severability.    If any provision of this Plan is held unenforceable,
the remainder of the Plan shall continue in full force and effect without regard
to such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

4



--------------------------------------------------------------------------------

 

6.9.    Governing Law.    The Plan shall be construed in accordance with and
governed by the laws of the State of New York, without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of
Delaware specifically and mandatorily applies.

 

6.10.    Headings.    Headings are inserted in this Plan for convenience of
reference only and are to be ignored in a construction of the provisions of the
Plan.

 

5